Citation Nr: 1037155	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status post internal fixation of the right fifth metatarsal 
fracture and right first toe bunionectomy.

2.  Entitlement to a separate initial compensable rating for 
post-surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1985 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted entitlement to service connection for status 
post internal fixation of the right fifth metatarsal fracture and 
right first toe bunionectomy, and assigned a 10 percent rating.

The claim was remanded in August 2007 for further development.  
As the terms of that Remand have been substantially complied 
with, it is appropriate for the Board to now render a decision on 
the issue.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's status 
post internal fixation of the right fifth metatarsal fracture and 
right first toe bunionectomy has been manifested by slight loss 
of plantar flexion of the right foot, some signs of abnormal 
weightbearing on the right medial great toe, and occasional pain 
and tenderness.

2.  The Veteran evidences two post surgical scars on the right 
first metatarsal which are painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for status post internal fixation of the right fifth metatarsal 
fracture and right first toe bunionectomy are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2009).
2.  The criteria for a separate initial 10 percent disability 
rating for painful right first metatarsal scars have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as in effect prior to Oct. 23, 
2008); 38 C.F.R. 
§ 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In November 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice required for the initial claim of service connection for 
his right fifth metatarsal and right first toe disability.  
Service connection was subsequently granted, and the Veteran 
appealed the initial rating assigned.  In cases such as this, 
where service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from 
defective (or nonexistent) notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That 
burden has not been met, as neither the Veteran nor his 
representative has alleged such prejudice here.  Regardless, in 
letters dated in March 2006 and August 2007, the AOJ notified the 
Veteran of the process by which disability ratings are 
determined.  The Veteran was given the opportunity to submit 
additional information.  The claim subsequently was readjudicated 
in the June 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran has been 
adequately notified of the information and evidence necessary to 
substantiate his claim for a higher initial disability rating.
VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with 
the claims file.  All identified and pertinent post-service 
treatment records have been secured.  This includes private 
treatment records from Wasatch Peak Family Practice and private 
podiatry records.  

The Veteran has been medically evaluated in conjunction with his 
claim on two occasions since initiating his appeal.  The Board 
has reviewed the most recent examination, in May 2008, and finds 
that it adequately describes the Veteran's disability picture in 
relation to the appropriate rating criteria.  The duty to assist 
has been fulfilled.

Disability Evaluations

The Veteran seeks a higher initial disability evaluation for his 
service-connected status post internal fixation of the right 
fifth metatarsal fracture and right first toe bunionectomy.  Such 
evaluations are determined by the application of VA's Schedule 
for Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals such 
as this that concern the assignment of an initial rating, the 
level of disability from the grant of service connection forward 
are of considerable import.  Higher evaluations for separate 
periods are available based on the facts found during the appeal 
period to account for any fluctuation in severity throughout the 
appellate period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection was established for status post internal 
fixation of the right fifth metatarsal and right first toe 
bunionectomy by rating decision in March 2005 and was evaluated 
as 10 percent disabling, effective March 1, 2005.  The Veteran 
perfected an appeal of that initial rating. 

The Board notes that the Veteran was subsequently granted service 
connection for status post right second and fifth hammertoe 
repair in a January 2006 rating decision, also effective March 1, 
2005.  The Veteran has not initiated an appeal as to the 
noncompensable disability rating assigned to that disability; 
accordingly, all symptomatology pertaining to the separately 
service-connected residuals of hammertoe repair, namely arthritis 
and painful motion of the right second and fifth toes, will be 
excluded from the instant discussion. 

The service-connected status post internal fixation of the right 
fifth metatarsal and right first toe bunionectomy is rated under 
Diagnostic Codes 5280-5284.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2009). 

Diagnostic Code 5280 pertains to unilateral hallux valgus.  
According to that code, a 10 percent rating is warranted if there 
has been an operation and resection of the metatarsal head.  A 10 
percent rating is also warranted for a severe case, if equivalent 
to amputation of great toe.  Though certainly applicable, 
utilization of this code will not avail the Veteran, as he is 
already in receipt of the maximum rating.  

The Board believes that Diagnostic Code 5284 is appropriate, in 
that it is a catch-all provision which is intended to cover a 
variety of foot disabilities, including the Veteran's service-
connected status post internal fixation of the right fifth 
metatarsal and right first toe bunionectomy.  

According to Diagnostic Code 5284, evidence of moderate residuals 
of a foot injury warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009).  The next higher evaluation of 20 percent requires 
evidence of moderately severe residuals of a foot injury.  The 
highest rating allowable pursuant to this Diagnostic Code, 30 
percent, requires evidence of severe residuals of a foot injury.  

Initially, the Board notes that the term moderately severe as 
used in Diagnostic Code 5284 is not defined by regulation.  
However, the overall regulatory scheme relating to rating 
disabilities of the feet and toes contemplates 20 percent ratings 
in cases where problems include such difficulties as dorsiflexion 
of all toes unilaterally and marked tenderness under the 
metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (no more than 10 percent is 
warranted even if the great toe is dorsiflexed) (2009).  A 20 
percent rating may also be assigned when there is moderately 
severe malunion or nonunion of the tarsal or metatarsal bones. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2009).

However, the record does not suggest that the Veteran's 
disability approximates the degree of severity required for a 20 
percent rating.  The first pertinent evidence is dated in July 
2005.  The Veteran presented to B.R., D.P.M., complaining of some 
pain in the right foot and on the side of his right first and 
fifth metatarsals.  On examination, there was pain upon palpation 
to the right first metatarsal at the head of the screw and pain 
along the fifth metatarsal where the previous screws were.  Dr. 
B.R. recommended an operation to remove the hardware from the 
right first and fifth metatarsals. 

At the August 2005 VA examination, the Veteran gave a detailed 
history of his prior foot surgeries.  He reported no problems 
with his right fifth toe, but noted pain in the bunion area, as 
well as in the area of the open reduction and internal fixation 
of the fifth metatarsal bone.  With rest, he experienced no foot 
pain.  However, any weightbearing aggravated his pain and caused 
him to limp.  He indicated that he used insoles but they did not 
improve his pain.  The Veteran was only able to achieve relief 
from foot pain when he was off of his feet, and reported 
occasional use of ibuprofen.  The Veteran indicated his condition 
did not significantly impact his ability to stand or walk for 
work-like activities.  

On examination, the Veteran evidenced normal gait, weightbearing 
and posture.  He did not use assistive devices.  Examination of 
the right foot revealed normal range of motion of the ankle and 
of all the metatarsophalangeal joints.  There was no edema or any 
redness or heat in the right foot.  The Veteran was nontender to 
palpation over all joints of the right foot as well as the arch 
area and heel.  Upon nonweightbearing and weightbearing, the feet 
retained arches, and the Achilles tendon remained midline with no 
varus or valgus bend to the ankles.  There was no callus 
formation or abnormal weightbearing pattern.  The Veteran 
evidenced no problems with weightbearing, standing or walking 
other than toe pain when walking barefoot.  The Veteran indicated 
that repetitive use of the right foot did not cause any decreased 
range of motion (other than in the separately service-connected 
second toe).  He denied weakness, fatigue, or incoordination of 
the right foot.  Neurological examination of the right foot was 
within normal limits.  X-rays were negative for hardware 
complications.

In an October 2005 record from D.S.L., M.D., the Veteran 
complained of stiffness and swelling at rest; and pain, 
stiffness, swelling, and fatigue with standing and walking.  He 
noted difficulty with running, squatting or extensive walking, 
but no time lost from work.  Physical examination of the right 
foot revealed tenderness.  Pes planus was not present.  There was 
no limitation with standing and walking.  The Veteran required 
padded insoles, but reported that these did not relieve his pain 
symptoms.  

At the May 2008 VA examination, the Veteran complained of 
constant pain, generally on the lateral foot near the base of the 
fifth metatarsal and across the dorsum of the midfoot, which was 
aggravated by standing greater than one to two hours or walking 
distances.  He stated that he no longer jogs, runs, or plays 
racquetball due to pain.  He reported flare-ups lasting for one 
to two hours, alleviated with rest and elevation.  He did not use 
medications, ice or heat.  He denied use of orthotics.  

Examination of the feet showed no evidence of tenderness on 
manipulation of the arches.  His arches and Achilles tendon angle 
were maintained with and without weightbearing.  The Veteran's 
posture and gait were normal.  He did have some signs of abnormal 
weightbearing along the right medial great toe where there was 
some callus on the distal portion of the toe and on the left 
fifth metatarsal head.  He was able to dorsiflex to 15 degrees 
bilaterally without pain and plantar flex to 40 degrees on the 
left and 35 degrees on the right where he stated it was "stiff" 
along the anterior tibotalar joint line; otherwise there was no 
pain with motion.  There was no additional loss of motion during 
repeat testing or due to pain, weakness, impaired endurance, 
fatigue, incoordination or flare-ups.  The examiner diagnosed 
healed fifth metatarsal fracture status post open reduction 
internal fixation of the same fifth metatarsal base without 
hardware complication.

Consequently, the Board finds that, while the term moderately 
severe is not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood to 
require greater difficulties than those currently experienced by 
the Veteran - his subjective complaints of pain and the objective 
evidence of slight loss of right foot plantar flexion and 
tenderness and pain to palpation in 2005 which appears to have 
resolved.  Although the most recent VA examiner noted some signs 
of abnormal weightbearing along the right medial great toe, there 
is no evidence the Veteran utilizes a cane or other assistive 
device to ambulate.  The Veteran reported during the most recent 
VA examination that he did not use the orthotics that have been 
prescribed to him.  Furthermore, contrary to the assertions of 
the Veteran's representative, there is no evidence of any gait 
problems due to the service-connected disability.  See the April 
2006 Statement of Accredited Representative in Appealed Case.  
Neither of the VA examiners or private doctors indicated any 
functional limitations due to the service-connected disability.  
Additionally, although the Veteran indicated in his April 2005 
notice of disagreement that his right foot problems would 
eventually impact his ability to work, this statement is in 
contrast to his denial of any sort of occupational limitations 
during the August 2005 VA examination.  As suggested by the 
above reference to other Diagnostic Codes, the Veteran's 
difficulties are not tantamount to more than moderate impairment, 
even when pain is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  Accordingly, the Board 
finds that the 10 percent rating currently assigned takes into 
account his current symptoms and compensates him for moderate 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

In reviewing the Veteran's claim, the Board is also aware that 
separate disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (as in 
effect prior to Oct. 23, 2008) see 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The VA examination reports note two well-healed scars on 
the right first metatarsal.  The most recent report describes one 
over the lateral side of the first metatarsal measuring 3.5 
centimeters by 1 millimeter; and one over dorsal side of the 
fifth metatarsal head measuring 1.5 centimeters by 1 millimeter.  
The August 2005 VA examiner described the scars as hyperpigmented 
and "mildly tender to palpation."  The most recent May 2008 VA 
examiner described the scars as red and tender.  Based on this 
evidence, the Board believes that a separate rating of 10 percent 
may be assigned under Diagnostic Code 7804 (as in effect prior to 
Oct. 23, 2008) based on evidence of superficial scars which are 
painful on examination.  See Esteban, supra; see also 38 C.F.R. § 
4.25 (2009) (under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately).  

Finally, the rating schedule represents as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture, and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms cause some pain, 
tenderness and loss of motion.  Such impairment is contemplated 
by the rating criteria.  The rating criteria reasonably describe 
the Veteran's disability.  In addition, it is not shown that the 
disability causes marked interference with employment or results 
in hospitalizations.  Hence, referral for consideration of an 
extraschedular rating is not warranted.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post internal fixation of the right fifth metatarsal 
fracture and right first toe bunionectomy is denied.

A separate initial 10 percent rating for painful right first 
metatarsal scars is granted, subject to the law and regulations 
governing the payment of monetary awards.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


